DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed December 9, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “selectively ignited” in claim 1 is a relative term which renders the claim indefinite. The term “selectively ignited” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if a particular thermal battery within a plurality of batteries is being ignited or if “selectively” ignited is a form of ignition. For the purpose of “selectively”  will be interpreted as a particular thermal battery within a plurality of batteries is being ignited.

The term “active matrix manner” in claim 4 is unclear and renders the claim indefinite. The term “active matrix manner” is not defined by the claim or the specification does not provide a standard for ascertaining the scope of the invention. For the purpose of examination an “active matrix manner” will be interpreted as a plurality of switches.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rastegar et al. (US2019/0393717A1).
	As to claim 1, Rastegar discloses  a thermal battery system comprising: a thermal battery assembly including a plurality of thermal batteries (The energy system 100 is shown to include several relatively small thermal reserve batteries 108) [0024] arranged in series and in parallel (The individual thermal battery cells 204 may be configured to provide different current and/or voltage level and/or electrical energy) [0033] Where providing different current and/or voltage levels would require the battery arrangement in either series and/or parallel, respectively, configurations to achieve different electrical energy levels; 
	an ignition circuit connected to the plurality of thermal batteries in the thermal battery assembly ( The energy system control unit 106 is shown in FIG. 7… control unit 106 contains several building blocks… individual switches 404 that form an array or a switch network… The switches 404 are controlled directly or indirectly through the I/O interface 402 by at least one microcontroller, FPGA or Logic circuit 406 [0046]… the I/O Interface 402 ensures the signals contain enough energy at a rated voltage and current to activate the required number of thermal batteries [0047],)

    PNG
    media_image1.png
    748
    1306
    media_image1.png
    Greyscale

(Rastegar, FIG. 7 annotated)
	 and a control unit configured to control the ignition circuit (The control unit 106 and its operating software is intended to function as a “smart energy management system” to operate the proposed energy system 100.) [0025] such that each of the plurality of thermal batteries in the thermal battery assembly is selectively ignited, (The individual cells 204 are initiated electrically on demand by the energy system control unit 106) [0033]: 
	wherein the ignition circuit comprises:
	a first terminal configured such that a first ignition voltage is applied; 
	a second terminal configured such that a second ignition voltage is applied;  (The individual thermal battery cells 204 may be configured to provide different current and/or voltage level and/or electrical energy to the terminals 208.)[0033]. Where different voltages would provide a first and second ignition voltages.
	a plurality of first and second wires connecting first and second ignition electrodes of thermal batteries (The I/O Interface 402 ensures the signals contain enough energy at a rated voltage and current to activate (ignition electrodes or element (318), electrical initiation element 318 for igniting the pyrotechnic material 302 and thereby activating the reserve battery [0037]) the required number of thermal batteries.)[0047] Where the I/O interface (402) provides wires along each output to each the thermal batteries of the assembly allowing first and second wires and elements (318) provide ignition electrodes. See FIG. 7 
	It is noted that each individual application/mission that is to be powered by a high-pulse power from one of the thermal battery cells (204) of the multi-cell thermal battery (200) of FIG. 4 may demand a different amount of electrical energy. For this reason, the individual thermal battery cells (204) may be configured to provide different current and/or voltage level and/or electrical energy to the terminals 208. [0033] The choice of first or second wires is an arbitrary assignment and Rastegar teaches individual thermal cells may be arranged to provide different current and/or voltage is dependent on the energy requirement of the application. Where thermal cells 204) configured to provide current and voltage would provide both parallel and series connections. 
	The choice of first or second switches is completely arbitrary. 
	a plurality of first switches connecting the plurality of first wires (The switches 404 are controlled directly or indirectly through the I/O interface 402 by at least one microcontroller, FPGA or Logic circuit 406) [0046] and the first terminal (The switches can also connect the batteries and storage capacitor to power the load when necessary.) [0046], according to control by the control unit (Microcontroller (406)) [0046]; Where switches (404) connected to the I/O interface (402), wires, and where the switches can connect the load or terminals which are controlled by microcontroller (406).
	and the control unit is configured to turn on one of the plurality of first switches and one of the plurality of second switches and selectively ignite a thermal battery (The individual cells 204 are initiated electrically on demand by the energy system control unit 106.) [0033]
	in which a first ignition electrode (Electrical initiation element 318 [0037]) is connected to a first wire corresponding to the turned-on first switch (The switches 404 are controlled directly or indirectly through the I/O interface 402, “wires,” by at least one microcontroller [0046]… One of the output signals is the battery activation signals and the I/O Interface 402 ensures the signals contain enough energy at a rated voltage and current to activate the required number of thermal batteries [0047]. Where the control unit (406) controls the I/O interface lines of (202) or wires, connected to the switch network (404) which elects and activates electrical initiation element (318) to ignite thermal battery cell (204) as shown in FIG. 7.

    PNG
    media_image2.png
    670
    999
    media_image2.png
    Greyscale

(Rastegar, FIG. 7, modified and annotated for illustration)
	As to claim 2, the rejection of claim 1 is incorporated, Rastegar discloses  the thermal battery assembly comprises a plurality of thermal battery modules (A structure of such a multi-cell thermal battery 200 with six individual cells is shown in FIG. 4) [0033]. As illustrated in FIG. 4 banks or modules of multi-cell thermal battery (200) are shown with six cells each.

    PNG
    media_image3.png
    662
    581
    media_image3.png
    Greyscale

(Rastegar, FIG. 4 annotated)

connected in series when the plurality of thermal batteries operate as an energy source, (The individual thermal battery cells 204 may be configured to provide different current and/or voltage level and/or electrical energy) [0033] Rastegar teaches individual thermal cells may be arranged to provide different current and/or voltage is dependent on the energy requirement of the application. Where thermal cells (204) configured to provide current and voltage would provide both parallel and series connections.	
	As shown in FIG. 4 the thermal batteries (204) are arranged in separate groups of six cells or modules and may be configured, or arranged, in series or parallel [0033].

	As to claim 3, the rejection of claim 2 is incorporated, Rastegar discloses the thermal battery assembly comprises M thermal battery modules (see FIG. 4 above 2 modules each with 6 cells), each of the M thermal battery modules comprises N thermal batteries (Multi-cell thermal battery 200 with six individual cells)[0033], a number of the plurality of first switches is N, and a number of the plurality of second switches is M. (Individual switches 404 that form an array or a switch network) [0046].

	As to claim 4, the rejection of claim1 is incorporated, Rastegar discloses the control unit is configured to selectively ignite one of the plurality of thermal batteries in an active matrix manner, by using the plurality of first switches and the plurality of second switches. (The individual cells 204 are initiated electrically on demand by the energy system control unit 106. [0033]… individual switches 404 that form an array or a switch network [0046]…the switches 404 are controlled directly or indirectly through the I/O interface 402 by at least one microcontroller, FPGA or Logic circuit 406,) [0046]

	As to claim 5, the rejection of claim 1 is incorporated, Rastegar discloses the control unit is configured to select one of the plurality of thermal batteries by turning on one of the plurality of first switches and one of the plurality of second switches, and individually ignite the selected thermal battery. (Individual switches 404 that form an array or a switch network… The switches 404 are controlled directly or indirectly through the I/O interface 402 by at least one microcontroller, FPGA or Logic circuit 406) [0046]… Thermal battery cells 204 of the multi-cell thermal battery 200…The individual cells 204 are initiated electrically on demand by the energy system control unit 106 [0033] Where control unit (106) contains microcontroller (406), as shown in FIG. 7.


	As to claim 6, the rejection of claim 1 is incorporated, Rastegar discloses the control unit is configured to sequentially ignite the plurality of thermal batteries at pre-set time intervals.(A controller for controlling initiation of the first battery and the second battery at predetermined times to satisfy a specific power requirement of the device over a time period including the first and second time periods.) [Abstract]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar et al. (US2019/0393717A1).

As to claim 8, Rastegar discloses the ignition method of a thermal battery (Needed are reserve energy systems with “smart” energy management architectures and methods) [0005] system comprising 
	a thermal battery assembly including a plurality of thermal batteries (Multi-cell thermal battery 200 with six individual cells [0033]) arranged in series and in parallel (The individual thermal battery cells 204 may be configured to provide different current and/or voltage level and/or electrical energy [0033]), where different current and voltages would require either series or parallel configurations.
	an ignition circuit connected to the plurality of thermal batteries in the thermal battery assembly (The energy system 100 is shown to include several relatively small thermal reserve batteries 108 [0024]), 
	and a control unit configured to control the ignition circuit (The control unit 106 and its operating software is intended to function as a “smart energy management system” to operate the proposed energy system 100.[0025]) such that each of the plurality of thermal batteries in the thermal battery assembly is selectively ignited (The individual cells 204 are initiated electrically on demand by the energy system control unit 106 [0033]), 
	the ignition method comprising: 
	selecting, by the control unit (The individual cells 204 are initiated electrically on demand by the energy system control unit 106 [0033]),
	 one of a plurality of first wires (I/O Interface 402, One of the output signals is the battery activation signals and the I/O Interface 402 ensures the signals contain enough energy at a rated voltage and current to activate the required number of thermal batteries [0047]) connecting first ignition electrodes of thermal batteries (Electrical initiation element 318, the battery is provided with either an inertial or electrical initiation element 318 for igniting the pyrotechnic material 302 and thereby activating the reserve battery.[0037])
	With respect to first and second wires this is an arbitrary choice between multiple selections of the I/O interface. Where the individual thermal battery cells 204 may be configured to provide different current and/or voltage level and/or electrical energy [0033], provides for a series or parallel connection which is dependent on the energy requirements of the application [0033].
	It would have been obvious based on the application requirements to design the appropriate series and a parallel connections to provide the corresponding voltage and current requirements on separate (first and second) wires.
	Connecting the first switch for connecting the selected first wire to a first terminal (The switches 404 are controlled directly or indirectly through the I/O interface 402 [0046]…The individual thermal battery cells 204 may be configured to provide different current and/or voltage level and/or electrical energy to the terminals 208.[0033])
	igniting, by the control unit, a thermal battery in which a first electrode (Electrical initiation element 318 of a battery [0037]) is connected to the selected first wire (I/O Interface 402) and a second electrode ((Electrical initiation element 318 of another battery [0037]) is connected to the selected second wire ((I/O Interface 402 different output); and repeating, by the control unit, the turning on of the first switch, the turning on of the second switch, and the igniting of the thermal battery.(A controller for controlling initiation of the first battery and the second battery at predetermined times to satisfy a specific power requirement of the device over a time period including the first and second time periods. [Abstract]

	As to claim 9, the rejection of claim 8 is incorporated, Rastegar discloses 9 the repeating comprises sequentially igniting, by the control unit, the plurality of thermal batteries at pre- set time intervals. (A controller for controlling initiation of the first battery and the second battery at predetermined times [Abstract]).

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar et al. (US2019/0393717A1). as applied to claim 6 above, and further in view of Daoud et al. (US6818344B2).

	As to claim 7, the rejection of claim 6 is incorporated, Rastegar discloses a thermal battery and initiation of the first battery and the second battery at predetermined times to satisfy a specific power requirement [Abstract] but does not explicitly teach the activation at the pre-set time intervals are 10 ms.
	In the same field of endeavor Daoud discloses a thermal battery and further teaches activation time varies, depending on the application and size of the battery [C8L64-65]. Where the pre-set time intervals would vary based on the activation time which is dependent on the application and size of the battery.
	It would have been obvious to one of ordinary skill in the art to optimize the activation time and battery size to provide 10 ms. intervals. 
	It should be noted "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.



	

	As to claim 10, the rejection of claim 9 is incorporated,  Rastegar discloses a thermal battery and initiation of the first battery and the second battery at predetermined times to satisfy a specific power requirement [Abstract] but does not explicitly teach the activation at the pre-set time intervals are 10 ms.
	Daoud discloses activation time varies, depending on the application and size of the battery [C8L64-65]. Where the pre-set time intervals would vary based on the activation time which is dependent on the application and size of the battery.
	It would have been obvious to one of ordinary skill in the art to optimize the activation time and battery size to provide 10 ms. intervals. 
	It should be noted "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	


	Tsuchiya et al. (US2019/0305385) Battery switching series and parallel.
	
	Omae et al. (US2005/0253458A1) Switched thermal battery.

	Westphal et al. (US2020/0119369A1) Controller for thermal batteries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727